DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Claims 6-10 are objected to because of the following informalities: a claim should only have one period at the end. Claims 6-10 consist of “A.”, “B”, “i.”, “li.”, and so on. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m). Appropriate correction is required.
Claim 6 also objected to because of the term “wrapping said plurality or retention straps around said hard hat’ which should read “wrapping said plurality of retention
straps around said hard hat’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (9,578,918) in view of Copeland et al. (2016/0157548).
Regarding claim 6, Bryan teaches a method for attaching 4 removable brim for a hard hat having a hard hat crown anc a hard hal orim, comprising the steps of:
acquiring a removable brim (Fig 1-35, member 160), comprising:
a crownless brim cornprising a center opening, a brim top side and a brim bottomside (Figs 1-35, member 164),
an elastic center fabric band sewn into said center opening and comprising a center fabric band opening (Figs 1-35, member 167),
at least one brim pocket sewn to said brim bottom side and for receiving said hard hat brim (Figs 1-22, member 126), and
a plurality of elastic retention straps for wrapping around said hard hat (Figs 1-22, members 414 and 430),
inserting said hat brim crown into said center fabric band opening so that said center fabric band squeezes tightly around said hard hat crown (Fig 21, col. 10, lines 54-67)
inserting said hard hat brim into said at least one brim pocket crown (Fig 21, col 9, lines 48-67), and
wrapping said olurality or retertion straps around said hard hat (Fig 24, col 11, lines 1-37).
Bryan does not teach a removable brim being made of straw.
Copeland teaches a hat having a straw brim (para 0032).

Regarding claim 7, the modified structure Bryan-Copeland discloses said removable straw brim further comprises a fabric bottom cover sewn to the bottom surface of said straw Grim (Bryan, Fig 20, member 232-234 and the technique of sewing is mentioned in col. 6, lines 15-20).
Regarding claim 9, the modified structure Bryan-Copeland discloses said plurality of elastic retention straps each comprises a hook and loop fastener (Bryan, col. 14, lines 31-37).
Regarding claim 10, the modified structure Bryan-Copeland discloses said plurality of elastic retention straps is lwo clastic retention straps (Bryan, Fig 1-38, members 61-62).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan etal. (9,578,918) and Copeland et al. (2016/0157548) as applied to claim 6 above, and further in view of Morrissey (6,260,204).
Regarding claim 8, the modified structure Bryan-Copeland teaches all of the limitations of claim 8 except said at least one brim pocket is 2 brim pockets.
Morrissey teaches a hat having two pockets (Figs 1-8, member 40 and 42).
It would have been obvious to one of ordinary skill in the art before the effectivefilling date of the claim invention to modify hat of Bryan by adding one more pocket in the .

Response to Arguments
Applicant’s amended claim 6, dated 08-02-2021, to overcome the rejection under 35 U.S.C §112(b) in record. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments filed 08-02-2021 have been fully considered but they are not persuasive, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
`Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732